DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of caprylic/capric triglycerides as the triglyceride species; bis-stearyl ethylenediamine/neopentyl glycol/hydrogenated dimer dilinoleate copolymer (polyamide-8) as the hydrophobic polymer species; ammonium polyacryloyldimethyl taurate as the hydrophilic gelling agent species; squalene as the hydrophobic additional ingredient species; glycerin as the organic solvent species. Claims 1-6, 9-12, 14-20 read on the elected species and are under examination; claims 7-8 do not read on the elected species and are withdrawn from consideration.
Claims 1-21 are pending, claims 1-6, 9-12, 14-21 are under examination.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guelakis et al. (US20200108000) in view of Nagamatsu et al. (US20160030304) and Maes et al. (US20090035237).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Guelakis et al.  teaches Topical personal care compositions containing amino acids and 4-substituted resorcinols for potentiating glutathione synthesis within skin cells (abstract). Compositions of this invention also include a cosmetically acceptable carrier. Amounts of the carrier may range from 1 to 99.9%, preferably from 70 to 95%, optimally from 80 to 90%. Among the useful carriers are water, emollients, fatty acids, fatty alcohols, thickeners and combinations thereof. The carrier may be aqueous, anhydrous or an emulsion. Preferably the compositions are aqueous, especially
water and oil emulsions of the water-in-oil or oil-in-water type or multiple emulsions of the water-in-oil-in-water or oil-in-water-in-oil variety. Water when present may be in
amounts ranging from 5 to 95%, preferably from about 20 to about 70%, optimally from 35 to 60% by weight. Emollient materials may serve as cosmetically acceptable carriers. These may be in the form of silicone oils, natural or synthetic esters, hydrocarbons, alcohols and fatty acids. Amounts of the emollients may range anywhere from 0.1 to 95%, preferably between 1 and 50% by weight
of the composition. Natural ester emollients principally are based upon
mono-, di- and tri-glycerides. Hydrocarbons which are suitable cosmetically
acceptable carriers include petrolatum, mineral oil, C11 -C13 isoparaffins, polybutenes and especially isohexadecane, available commercially as Permethyl 101A from Presperse Inc (page 4, [0042-0043, 0045-0052]). Thickeners or rheology modifiers can be utilized as part of the cosmetically acceptable carrier of compositions
according to the present invention. Typical thickeners include crosslinked acrylates (e.g. Carbopol 982®), hydrophobically- modified acrylates (e.g. Carbopol 1382®), polyacrylamides (e.g. Sepigel 305®), acryloylmethylpropane sulfonic acid/salt polymers and copolymers ( e.g. Aristoflex HMB® and AVC®), cellulosic derivatives and natural gums. Amounts of the thickener may range from 0.0001 to 10%, usually from 0.001 to 1 %, or from 0.01 to 0.5%. (page 4, [0055]). Humectants of the polyhydric alcohol-type can be employed as cosmetically acceptable carriers. Typical polyhydric
alcohols include glycerol, polyalkylene glycols andmore preferably alkylene polyols and their derivative (page 4, [0057]). The personal care composition may further include
about 0.1 wt% to about 8 wt% of a film forming polymer. Such film-forming polymers include, but are not limited to, polyalkyleneoxy terminated polyamides (e.g., INCI name:
Polyamide-3, Polyamide-4), polyether polyamides ( e.g., INCI name: Polyamide-6), mixed acid terminated polyamides (e.g., INCI name: Polyamide-7), and ester terminated poly(ester-amides) (e.g., INCI name: Polyamide-8). The amount of film forming polymer in the personal care composition may be 0.1 wt% to 8 wt% (page 6-7, [0074]). In one O/W emulsion, (OW-1) the composition comprising 0-10% of capric / caprylic triglyceride, 0-10% of mineral oil, 0-40% of glycerine (page 17, [0148]).
	Nagamatsu et al. teaches a composition comprising, in a cosmetically acceptable medium: a) composite particles with a mean size of greater than 0.1 μm, containing a matrix comprising i) at least one organic material and/or at least one
mineral material and ii) at least titanium dioxide; and b) hydrophobic silica aerogel particles (abstract). In one embodiment, the composition is in the form of O/W emulsion (page 13, [0429]). The oil phase includes caprylic/capric acid triglycerides and hydrocarbon (page 10, [0344]; page 11, [0354-0355]). The aqueous phase includes water, glycerol and thickener such as 2-acrylamido-2-methylpropanesulfonic acid polymers and copolymers, optionally crosslinked and/or neutralized, such as the poly(2-
acrylamido-2-methylpropanesulfonic acid) sold by the company Hoechst under the trade name Hostacerin AMPS® (CTFA name: ammonium polyacryloyldimethyl taurate) (page 12, [0378-0382, 0389].
	Maes et al. teaches An emulsion cosmetic composition comprising at least one resveratrol derivative, an aqueous phase, and an oil phase, having at least one silicone surfactant, and a method for preparing emulsions capable of delivering active resveratrol to the skin (abstract). It may be desirable to incorporate one or more nonvolatile hydrocarbon oils into the composition. Suitable nonvolatile hydrocarbon oils include paraffinic hydrocarbons and olefins, preferably those having greater than about 20 carbon atoms. Examples of such hydrocarbon oils include C.sub.24-28 olefins, C.sub.30-45 olefins, C.sub.20-40 isoparaffins, hydrogenated polyisobutene, polyisobutene, polydecene, hydrogenated polydecene, mineral oil, pentahydrosqualene,  squalene, squalane, and mixtures thereof. In one preferred embodiment such hydrocarbons have a molecular weight ranging from about 300 to 1000 Daltons ([0423]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Guelakis et al.  is that Guelakis et al.  do not expressly teach ammonium polyacryloyldimethyl taurate and squalene. This deficiency in Guelakis et al. is cured by the teachings of Nagamatsu et al. and Maes et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guelakis et al., as suggested by Nagamatsu et al. and Maes et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include ammonium polyacryloyldimethyl taurate as thickening agent in the emulsion of  Guelakis et al. because it is a known and suitable thickening agent in cosmetic emulsion.  MPEP 2144.07.  Since Guelakis et al. teaches thickening agent acryloylmethylpropane sulfonic acid/salt polymers encompassing ammonium polyacryloyldimethyl taurate; Nagamatsu et al. teaches ammonium polyacryloyldimethyl taurate as suitable thickening agent in cosmetic emulsion; it is obvious for one of ordinary skill in the art to include ammonium polyacryloyldimethyl taurate as thickening agent in the emulsion of Guelakis et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace squalene for mineral oil as hydrocarbon oil in the emulsion of Guelakis et al. because this is simple substitution of one known hydrocarbon oil for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Since Maes et al. teaches squalene as suitable hydrocarbon oil and alternative to mineral oil in cosmetic emulsion, it is obvious for one of ordinary skill in the art to replace squalene for mineral oil as hydrocarbon oil in the emulsion of Guelakis et al. and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, 5-6, 9 and 17-20, prior arts teach an O/W emulsion comprising capric / caprylic triglyceride (1-50%); ester terminated poly(ester-amides) Polyamide-8 (0.1 to 8%); ammonium polyacryloyldimethyl taurate (0.01 to 10%). Since the oil triglyceride is 1-50%, Polyamide-8 is 0.1 to 8%, when triglyceride is 10% and Polyamide-8 is 5%, is at least 10%.
Regarding claim 2 and 15, Guelakis et al. teaches Emollient oil triglyceride , hydrocarbon oil each from 1-50% for example, 0-10%, when each of triglyceride  and hydrocarbon oil is 10% and Polyamide-8 is 5%, triglyceride is 10/(10+10+5)=40%, inside of claimed 10-90%.
Regarding claims 3-4 and 16, prior arts teach squalene.
Regarding claim 10, Guelakis et al. teaches glycerol.
Regarding claim 11-12, Guelakis et al. teaches water from 5 to 95%, when water is about 70-90%, fatty phase is about 10-30%.
Regarding claim 21, the limitation has been fully addressed in the above discussion for claims 1-6, 9-12, 14-20.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument:
Applicants argue that As indicated in MPEP § 2144.05, if the reference's disclosed genus and listings, as in Guelakis, are so broad or large as to encompass a large number of possible distinct compositions a situation is presented whereby the obviousness of the claimed invention, such as the selection of the Polyamide-8, is not established by the Office. Please also see, for example, MPEP § 2144.08 In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); and In re Jones, 958 F.2d
347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, Guelakis et al. teaches Polyamide-8 in a list of other film forming polymer, each film forming including Polyamide-8 is obvious since the recitation of other film forming polymer does not render Polyamide-8 less obvious. Thus, the 103 rejection is still proper.

Applicants argue that Guelakis may comprise a thickening agent such as
acryloylmethylpropane sulfonic acid/salt polymers and copolymers along with numerous other possible (please see paragraph [0055]). However, the compositions of Guelakis do not comprise a hydrophilic gelling agent as employed according to the present invention as recited in independent claim 1 being selected from the group of polymers comprising at least one monomer being acrylamido-2-methylpropanesulfonic acid, optionally modified carboxyvinyl polymers, and mixtures thereof. Besides, there is no suggestion or motivation in Guelakis to add such specific hydrophilic gelling agent. The present application shows the improvement in stability and hydration properties of the claimed compositions due to the specific combination of the specific hydrophilic gelling agent of the present invention as specified in independent claim 1 together with at least one triglyceride and an ester-terminated poly(ester-amide). As appreciated by the Examiner, Guelakis does not teach ammonium polyacryloyldimethyl taurate and squalene. The Examiner relied upon Nagamatsu for a disclosure of ammonium polyacryloyldimethyl taurate and Maes for a disclosure of squalene. Nagamatsu relates to compositions comprising composite particles and hydrophobic silica aerogel particles (please see paragraphs [0001]-[0005]). The compositions of Nagamatsu are used as antisun compositions and may be water-in-oil or oil-in-water emulsions (please see paragraph [0429]), but the examples therein are dispersions in an organic solvent ( examples 1-2) or water-in-oil emulsions ( examples 3-7). The oily phase of these compositions may comprise hydrocarbon-based oils such as glyceride triesters (please see paragraph [0344]). As further adjuvants, these compositions may in particular comprise, as thickeners, carboxyvinyl polymers or polyacrylamides (please see paragraph [0389]). Maes concerns an emulsion cosmetic composition comprising at least one resveratrol derivative, an aqueous phase, an oil phase, and at least one silicone surfactant (please see paragraph [0010]). These compositions may be in the water-in-oil or oil-in-water emulsion form (please see paragraph [0011 ]). The oily phase of these compositions may comprise triglycerides such as caprylic/capric triglycerides (please see paragraph [0425]) and hydrocarbon oils such as squalene (paragraph [0423]). However, as none of the cited art discloses or suggests the specific combination of these three specific components of the composition and their benefits for the composition, persons of ordinary skill in the art could not have reasonably predicted or reasonably expected these properties. Nagamatsu and Maes fail to lead or motivate persons of ordinary skill in the art to modify the composition of Guelakis.
In response to this argument; This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Since Guelakis et al. teaches thickening agent acryloylmethylpropane sulfonic acid/salt polymers encompassing ammonium polyacryloyldimethyl taurate; Nagamatsu et al. is relied on for teaching ammonium polyacryloyldimethyl taurate as suitable thickening agent in cosmetic emulsion; it is obvious for one of ordinary skill in the art to include ammonium polyacryloyldimethyl taurate as thickening agent in the emulsion of Guelakis et al. and produce instant claimed invention with reasonable expectation of success; Maes et al. is relied on for teaching squalene as suitable hydrocarbon oil and alternative to mineral oil in cosmetic emulsion, it is obvious for one of ordinary skill in the art to replace squalene for mineral oil as hydrocarbon oil in the emulsion of Guelakis et al. and produce instant claimed invention with reasonable expectation of success. In summary, the combination of prior arts teach each limitation of applicant’s claimed invention and the 103 rejection is still proper.




Applicants argue about unexpected results from examples 1, 2 and 13, and satisfying properties, hindsight and all arguments in this section are incorporated herein by reference.
In response to this argument: This is not persuasive. The examples 1-2 (with polyamide-8) are expected to be more stable than Example 3 (without polyamide-8) because polyamide-8 functions as dispersing agent and stabilizer as evidenced by Croda (“OleoCraft LP-20”, retrieved from  https://cosmetics.specialchem.com/product/i-croda-oleocraft-lp-20 on 07/22/2022), and no data for hydration is available for comparative example 3 . Regarding example 13, there is only stability data available and without hydration data for comparative example, However, this data is not sufficient to overcome the 103 rejection at least for the following reason. MPEP 716.02 (e), An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). As discussed in the above 103 rejection, Guelakis et al. teaches thickener including 
crosslinked acrylates (e.g. Carbopol 982®), hydrophobically- modified acrylates (e.g. Carbopol 1382®), polyacrylamides (e.g. Sepigel 305®), acryloylmethylpropane sulfonic acid/salt polymers and copolymers ( e.g. Aristoflex HMB® and AVC®), cellulosic derivatives and natural gums; at least crosslinked acrylates (e.g. Carbopol) and xanthan gum are equally closest subject matter (thickener) to claimed ammonium polyacryloyldimethyl taurate, thus, to show advantage over one subject mater (xanthan gum) only does not establish unexpected results. Actually, example 13 over example 14 (Carbopol 980) has no difference in stability and little difference in hydration. Therefore, no unexpected result has been establish. Regarding hindsight, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613